     Case 2:21-cv-01141-JAM-KJN Document 6 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK WILLIAMS,                                 No. 2:21–cv–1141–JAM–KJN PS

12                       Plaintiff,                     ORDER

13           v.                                         (ECF Nos. 3, 4.)

14    BANK OF AMERICA, et al.,
15                       Defendants.
16

17          On July 6, 2021, the magistrate judge filed findings and recommendations (ECF No. 3),

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen (14) days. On July 15, 2021, plaintiff filed

20   a request for service, which the undersigned construes and plaintiff’s general objections to the

21   findings and recommendations (ECF No. 4); these have been considered by the court.

22          This court reviews de novo those portions of the proposed findings of fact to which an

23   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

24   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981); see also Dawson v. Marshall, 561 F.3d

25   930, 932 (9th Cir. 2009). As to any portion of the proposed findings of fact to which no objection

26   has been made, the court assumes its correctness and decides the matter on the applicable law.

27   See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s

28   conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d
                                                       1
     Case 2:21-cv-01141-JAM-KJN Document 6 Filed 08/10/21 Page 2 of 2


 1   452, 454 (9th Cir. 1983).
 2          The court has reviewed the applicable legal standards and, good cause appearing,
 3   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,
 4   IT IS HEREBY ORDERED that:
 5      1. The findings and recommendations (ECF No. 3) are ADOPTED IN FULL;
 6      2. Plaintiff’s claims are DISMISSED WITH PREJUDICE; and
 7      3. The Clerk of Court is directed to CLOSE this case.
 8

 9
     Dated: August 9, 2021                         /s/ John A. Mendez
10
                                                   THE HONORABLE JOHN A. MENDEZ
11                                                 UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
